6DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 1-3, 5-10 and 21 is withdrawn in view of the newly discovered reference(s) to Ptitsyn (US 20150085114 A1).  Rejections based on the newly cited reference(s) follow.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-21 of U.S. Patent 10834465 B1. Although the claims at issue are not identical, they are not patentably distinct from each other 1-3, 5-21 of the current are included in claims 1-3, 6-21 of U.S. Patent 10834465 B1 with obvious wording variations. Take an example of comparing claim 1 of the current application with claim 1 of U.S. Patent 10834465 B1.
Claim 1 of the current Application
Claim of US 10834465 B1
A computer-implemented method comprising:
receiving, as an input, one or more segmented video scenes, each video scene comprising a specified length of video content;
scanning at least one of the video scenes to identify one or more objects within the video scene;
determining a relative importance value for one or more of the identified objects within the video scene;
determining which of the one or more identified objects are to be included in a cropped version of the video scene;
based on the determination, generating a video crop that is to be applied to the video scene, such that the resulting cropped version of the video scene includes those identified objects that are to be included in the cropped version of the video scene; and
applying the generated video crop to the video scene to produce the cropped version of the video scene, wherein the generated crop is specific to a size of a display screen.

1 1. A computer-implemented method comprising: 
receiving, as an input, one or more segmented video scenes, each video scene comprising a specified length of video content; 
scanning at least one of the video scenes to identify one or more objects within the video scene; 
determining a relative importance value for one or more of the identified objects within the video scene, the relative importance value comprising an indication of which of the one or more identified objects are to be included in a cropped version of the video scene;
based on the determination, generating a video crop that is to be applied to the video scene, such that the resulting cropped version of the video scene includes those identified objects that are to be included according to the relative importance value; and 
applying the generated video crop to the video scene to produce the cropped version of the video scene, wherein the generated crop is specific to a size of a display screen and wherein determining a relative importance value for one or more of the identified objects within the video scene includes, as a determining factor, the size of the display screen.




As disclosed in the table above, claim 1 of U.S. Patent 10834465 B1 includes further limitations but encompass the limitations of claim 1 of the current application.

The independent claims 11 and 18 are also rejected for the same reason(s) and analysis as disclosed above for claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 11 and 18 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by  Ptitsyn (US 20150085114 A1).
	Regarding claim 1, Ptitsyn discloses a computer-implemented method comprising:
	receiving, as an input, one or more segmented video scenes, each video scene comprising a specified length of video content;
Fig. 1 for alarm frame with alarm object 

    PNG
    media_image1.png
    360
    359
    media_image1.png
    Greyscale

 [0016] a. receiving at least one video frame from at least one video source 
scanning at least one of the video scenes to identify one or more objects within the video scene;
 [0017] b. receiving at least one bounding box corresponding to the location of an alarm object and/or event on the video frame 
determining a relative importance value for one or more of the identified objects within the video scene;
[0032] The size of thumbnails can depend on the initial size of the object in the alarm frame or on priority (degree of importance of the object and/or event).
determining which of the one or more identified objects are to be included in a cropped version of the video scene;
 [0018] c. extracting from the video frame an image portion containing the alarm object and/or event in accordance with the corresponding bounding box 
based on the determination, generating a video crop that is to be applied to the video scene, such that the resulting cropped version of the video scene includes those identified objects that are to be included in the cropped version of the video scene; and
 [0019] d. rescaling and/or cropping the extracted image portion (the thumbnail) to fit the target thumbnail size 
applying the generated video crop to the video scene to produce the cropped version of the video scene, wherein the generated crop is specific to a size of a display screen.
Fig. 1 for mobile phone display with alarm thumbnail 

    PNG
    media_image2.png
    289
    313
    media_image2.png
    Greyscale

 [0020] e. displaying at least one thumbnail on the personal device screen

	Regarding claim 5, Ptitsyn discloses computer-implemented method of claim 1, wherein determining the relative importance value for one or more of the identified objects within the video scene includes at least one of:
	determining which of the one or more identified objects a viewer is most likely to want to see; or

determining which of the one or more identified objects are to be included in a specific aspect ratio.

	Regarding claim 11, Ptitsyn discloses A system comprising: at least one physical processor; and physical memory comprising computer-executable instructions that, when executed by the physical processor, cause the physical processor to: 
receiving, as an input, one or more segmented video scenes, each video scene comprising a specified length of video content;
Fig. 1 for alarm frame with alarm object 
	receive, as an input, one or more segmented video scenes, each video scene comprising a specified length of video content; 

    PNG
    media_image1.png
    360
    359
    media_image1.png
    Greyscale

 [0016] a. receiving at least one video frame from at least one video source 
	scan at least one of the video scenes to identify one or more objects within the video scene; 
[0017] b. receiving at least one bounding box corresponding to the location of an alarm object and/or event on the video frame 
	determine a relative importance value for one or more of the identified objects within the video scene; 
 [0032] The size of thumbnails can depend on the initial size of the object in the alarm frame or on priority (degree of importance of the object and/or event).
	determine which of the one or more identified objects are to be included in a cropped version of the video scene; 
[0018] c. extracting from the video frame an image portion containing the alarm object and/or event in accordance with the corresponding bounding box 
	based on the determination, generate a video crop that is to be applied to the video scene, such that the resulting cropped version of the video scene includes those identified objects that are to be included in the cropped version of the video scene; and 
[0019] d. rescaling and/or cropping the extracted image portion (the thumbnail) to fit the target thumbnail size 
	apply the generated video crop to the video scene to produce the cropped version of the video scene, wherein the generated crop is specific to a size of a display screen.
Fig. 1 for mobile phone display with alarm thumbnail 

    PNG
    media_image2.png
    289
    313
    media_image2.png
    Greyscale

 [0020] e. displaying at least one thumbnail on the personal device screen

	Regarding claim 18, Ptitsyn discloses A non-transitory computer-readable medium comprising one or more computer-executable instructions that, when executed by at least one processor of a computing device, cause the computing device to:
	receive, as an input, one or more segmented video scenes, each video scene comprising a specified length of video content;

    PNG
    media_image1.png
    360
    359
    media_image1.png
    Greyscale

 [0016] a. receiving at least one video frame from at least one video source 
		scan at least one of the video scenes to identify one or more objects within the video scene;
 [0017] b. receiving at least one bounding box corresponding to the location of an alarm object and/or event on the video frame 
	determine a relative importance value for one or more of the identified objects within the video scene;
	[0032] The size of thumbnails can depend on the initial size of the object in the alarm frame or on priority (degree of importance of the object and/or event).
	determine which of the one or more identified objects are to be included in a cropped version of the video scene;
determine which of the one or more identified objects are to be included in a cropped version of the video scene; 
[0018] c. extracting from the video frame an image portion containing the alarm object and/or event in accordance with the corresponding bounding box 
	based on the determination, generate a video crop that is to be applied to the video scene, such that the resulting cropped version of the video scene includes those identified objects that are to be included in the cropped version of the video scene; and
 [0019] d. rescaling and/or cropping the extracted image portion (the thumbnail) to fit the target thumbnail size 
	apply the generated video crop to the video scene to produce the cropped version of the video scene, wherein the generated crop is specific to a size of a display screen.
Fig. 1 for mobile phone display with alarm thumbnail 

    PNG
    media_image2.png
    289
    313
    media_image2.png
    Greyscale

 [0020] e. displaying at least one thumbnail on the personal device screen

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ptitsyn (US 20150085114 A1) in view of Choi et al. (US 9113080 B2) (Choi).
	Regarding claim 2, PTITSYN fails to disclose computer-implemented method of claim 1, wherein the generated video crop is configured to generate a plurality of different aspect ratios for the cropped version of the video scene.
		However, in the same field of endeavor Choi discloses determining an aspect ratio of the thumbnail image with respect to the image on the basis of the detected meta data.
	Col. 7. Lines 3-20 the thumbnail image generating processor 122 may determine the aspect ratio of the thumbnail image with respect to the image on the basis of information having a high priority between the Meta data and the object information, or may determine an area of the thumbnail image.
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of cropping image disclosed by Choi the system/method of cropping image disclosed by Ptitsyn in order to determine the aspect ratio of the thumbnail image with respect to the image on the basis of information having a high priority between the Meta data and the object information.

	Regarding claim 19, Ptitsyn discloses The non-transitory computer-readable medium of claim 18, wherein the generated video crop is configured to generate a plurality of different aspect ratios for the cropped version of the video scene.
	However, in the same field of endeavor Choi discloses determining an aspect ratio of the thumbnail image with respect to the image on the basis of the detected meta data.
	Col. 7. lines 3-20 the thumbnail image generating processor 122 may determine the aspect ratio of the thumbnail image with respect to the image on the basis of 
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of cropping image disclosed by Choi the system/method of cropping image disclosed by Ptitsyn in order to determine the aspect ratio of the thumbnail image with respect to the image on the basis of information having a high priority between the Meta data and the object information.

Claim 3, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ptitsyn (US 20150085114 A1) in view of	Burns et al. (US 20180113577 A1) (Burns).
	Regarding claim 3, PTITSYN fails to disclose the computer-implemented method of claim 1, wherein the generated video crop is configured to generate a plurality of different shapes for the cropped version of the video scene.	
	However, in the same field of endeavor Choi discloses the computer-implemented method of claim 1, wherein the generated video crop is configured to generate a plurality of different shapes for the cropped version of the video scene.	
	[0286] In some implementations, the view displayed in a camera object 12016 is cropped from the original video to fit the size and shape of the camera object 12016, and the cropping is positioned to focus on a particular portion of the video for display. For example, view 12020 is cropped to view 12020-1 to fit into circle-shaped object 12016-A, view 12022 is cropped to view 12022-1 to fit 12016-B, and view 12024 is cropped to view 12024-1 to fit into circle-shaped object 12016-C. or fig. 14l for cropped video in a rectangle shape 
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of cropping image disclosed by Burns  the system/method of cropping image disclosed by Ptitsyn in order to fit cropped video into circle-shaped object. 
	
	Regarding claim 20, Ptitsyn discloses The non-transitory computer-readable medium of claim 18, wherein the generated video crop is configured to generate a plurality of different shapes for the cropped version of the video scene.
However, in the same field of endeavor Choi discloses non-transitory computer-readable medium of claim 18, wherein the generated video crop is configured to generate a plurality of different shapes for the cropped version of the video scene.
	[0286] In some implementations, the view displayed in a camera object 12016 is cropped from the original video to fit the size and shape of the camera object 12016, and the cropping is positioned to focus on a particular portion of the video for display. For example, view 12020 is cropped to view 12020-1 to fit into circle-shaped object 12016-A, view 12022 is cropped to view 12022-1 to fit into circle-shaped object 12016-B, and view 12024 is cropped to view 12024-1 to fit into circle-shaped object 12016-C. or fig. 14l for cropped video in a rectangle shape 
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of . 

Claims 8,  17  and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ptitsyn (US 20150085114 A1) in view of SUNDARESAN et al. (US 20190114804 A1B1) (SUNDARESAN). 
	Regarding claim 8, PTITSYN fails to disclose the computer-implemented method of claim 1, wherein determining the relative importance value for one or more of the identified objects within the video scene includes measuring an amount of movement of the one or more identified objects within the video scene.
	in the same field of endeavor SUNDARESAN discloses wherein determining the relative importance value for one or more of the identified objects within the video scene includes measuring an amount of movement of the one or more identified objects within the video scene.
	Fig. 9 and [0014] In some aspects, the one or more locations of the one or more bounding boxes associated with the detected one or more objects in the second image are adjusted based on an estimated movement of the one or more objects between the first image and the second image.
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of cropping image disclosed by SUNDARESAN the system/method of cropping image disclosed by Ptitsyn in order to estimate movement of the one or more objects between the first image and the second image
 The system of claim 11, further comprising encoding the cropped version of the video scene according to a specified encoding format.
	in the same field of endeavor SUNDARESAN discloses further comprising encoding the cropped version of the video scene according to a specified encoding format.
	[0130] Using the example above, the input layer includes 28×28 nodes encoding the pixel intensities of the input image
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of cropping image disclosed by SUNDARESAN the system/method of cropping image disclosed by Ptitsyn in order to encoding the pixel intensities of the input image

	Regarding claim 21, Ptitsyn discloses The computer-implemented method of claim 1, wherein determining which of the one or more identified objects are to be included in a cropped version of the video scene is performed by a neural network. 
	in the same field of endeavor SUNDARESAN discloses wherein determining which of the one or more identified objects are to be included in a cropped version of the video scene is performed by a neural network. 
	[0044] As described in more detail herein, an object detection and tracking system can detect objects in one or more images using a trained neural network based detector. The results from the neural network based detector can be used to initialize an 
		Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of cropping image disclosed by SUNDARESAN the system/method of cropping image disclosed by Ptitsyn in order to encoding the pixel intensities of the input image

Claims 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ptitsyn (US 20150085114 A1) in view of KANSARA et al.(US 20150319506 A1) (KANSARA).
Regarding claim 12, PTITSYN fails to disclose the system of claim 11, further comprising determining a semantic context for one or more of the identified objects in the video scene.
in the same field of endeavor, KANSARA discloses determining a semantic context for one or more of the identified objects in the video scene.
[0043] for Each execution may involve one or more such processes. For example, a first facial recognition algorithm may result in finding a face within an image and preparing a cropped copy of the image that is includes only the face, and a second algorithm may involve comparing the facial image to a library of other images of known 
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of cropping image disclosed by KANSARA the system/method of cropping image disclosed by GIANT in order to perform the first facial recognition.

Regarding claim 14, PTITSYN fails to discloses the system of claim 11, further comprising tracking which video crops were generated and applied to one or more of the video scenes.
in the same field of endeavor, KANSARA discloses KANSARA tracking which video crops were generated and applied to one or more of the video scenes.
[0036] In an embodiment, the facial recognition unit 110 is configured to obtain the media items 104, 104B, 104C and optionally the static image set 105, perform facial recognition on the media items and/or static image set, and produce one or more metadata records 142 for storage in metadata store 140 representing data relating to persons who are identified in the media items and/or static image set identified via facial recognition.
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of cropping image disclosed by KANSARA the system/method of cropping image disclosed by GIANT in order to perform the first facial recognition.

 the system of claim 14, further comprising comparing at least one cropped version of the video scene to a user-cropped version of the same video scene to identify one or more differences in cropping.
[0040] for Image comparison and image matching services may be used, for example, to match the content of frames of the media item 104 or static image set 105 to similar images. In response, object recognition unit 114 obtains metadata identifying places or things in the media item 104 and is configured to update record 142 in the metadata store 140 with the obtained metadata. In such an arrangement, object recognition unit 114 may be configured to recognize locations in a movie or TV program, for example, based upon recognizable buildings, landscapes, or other image elements. In other embodiments the recognition may relate to cars, aircraft, watercraft or other vehicles, props, merchandise or products, food itemsetc. and [0085]

Regarding claim 16, KANSARA discloses the system of claim 15, wherein the at least one physical processor automatically alters how the video crop is generated based on the identified differences in cropping.
[0040] for Image comparison and image matching services may be used, for example, to match the content of frames of the media item 104 or static image set 105 to similar images. In response, object recognition unit 114 obtains metadata identifying places or things in the media item 104 and is configured to update record 142 in the metadata store 140 with the obtained metadata. In such an arrangement, object recognition unit 114 may be configured to recognize locations in a movie or TV 

Allowable Subject Matter
Claims 6, 9 and 10 and 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422